BoKemaN, J.,
delivered the opinion of the court.
The respondents (the plaintiffs below) brought their suit against the defendants on a promissory note, alleging partnership between Winsor and Randall, and that they signed the note as partners. Randall alone was served, and he answered denying the partnership, and denying that he and defendant Winsor, as partners or otherwise, made or executed said note. Upon the trial, the plaintiffs proved that Randall had admitted that he had executed the note, that it was all right and would be paid. Judgment was given against Randall and he has appealed to this court.
Upon the trial in the court below, Randall offered to show that he and H. D. Winsor were not partners, but that he and W. E. Winsor were, and that he signed said note for *133and on behalf of Winsor & Randall, a firm composed of himself and W. E. Winsor. The court, on objection, did not allow him to prove these facts, and the action of the court in this respect is assigned for error.
The connection of W. E. Winsor with the note is not set up in the answer, or in any way brought into the pleadings; it is, therefore, not in issue. Randall simply denied that he and H. D. Winsor were partners, or that they signed said note as partners or otherwise. This denial of partnership was accepted as a fact, and judgment taken against him alone who had admitted that he executed the note. We see no error in the action of the court below.
The judgment is affirmed, with costs.
EMERSON, J., dissents.
Schaeffer, C. J., concurred in the opinion.